DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 18 are pending.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 has an antecedent basis issue with 'the centralized tunneling unit.'
Claim 2 has an antecedent basis issue with 'the outbound address space.'
Claim 5 has an antecedent basis issue with 'the host.'
Claim 7 has an antecedent basis issue with 'the outbound address.'
Replace “the” with “a” for the first mention of the associated element.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11314673. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s)1-18 of patent #11314673 contain(s) every element of claim(s)1-18 of the instant application and as such anticipate(s) claim(s) 1- 18 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
The table below illustrates the limition inclusion between the present application and US11314673.
Present
US11314673
1. A method, comprising: receiving a descriptor, the descriptor including a peripheral component interface (PCI) address; translating, by the centralized transaction tunneling unit, the PCI address to a local address using region-based translation; and translating the local address, by an outbound address translation unit (ATU), to the PCI address

A method, the method comprising: receiving a descriptor from a host, the descriptor including a peripheral component interface (PCI) address; providing the PCI address to a processing subsystem; receiving data from the processing subsystem by a centralized transaction tunneling unit; translating, by the centralized transaction tunneling unit, the PCI address to a local address using region-based translation; and translating the local address, by an outbound address translation unit (ATU), to the PCI address received from the host.
10. A device, comprising: an endpoint controller configured to receive a descriptor, the descriptor including a peripheral component interface (PCI) address; a centralized transaction tunneling unit coupled to the endpoint controller and configured to translate the PCI address to a local address using region-based translation; and an outbound address translation unit (ATU) coupled to the centralized transaction tunneling unit and configured to translate the local address to the PCI address received from the host.
 10. A configurable multi-function endpoint controller in a system-on-chip (SoC), the SoC comprising: a processor; local memory; an endpoint controller that receives a descriptor from a host, the descriptor including a peripheral component interface (PCI) address; an interconnect that provides the PCI address to a processing subsystem; a centralized transaction tunneling unit that receives data from the processing subsystem and translates the PCI address to a local address using region-based translation; and an outbound address translation unit (ATU) that translates the local address to the PCI address received from the host.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184